Exhibit 3.5 AMENDED AND RESTATED BYLAWS OF SONIC AUTOMOTIVE, INC. (Amended as of July 27, 2017) TABLE OF COnTENTS Article 1 – REGISTERED AND OTHER OFFICES 1 SECTION 1.01. REGISTERED OFFICE 1 SECTION 1.02. OTHER OFFICES 1 Article 2 – MEETINGS OF STOCKHOLDERS 1 SECTION 2.01. ANNUAL MEETINGS 1 SECTION 2.02. SPECIAL MEETINGS 1 SECTION 2.03. NOTICE OF MEETINGS 2 SECTION 2.04. STOCKHOLDER LIST 2 SECTION 2.05. QUORUM 2 SECTION 2.06. VOTING 2 SECTION 2.07. NO ACTION WITHOUT A MEETING 3 SECTION 2.08. ADVANCE NOTICE OF DIRECTOR NOMINATIONS AND OTHER BUSINESS 3 SECTION 2.09. ADJOURNMENT 6 Article 3 – DIRECTORS 7 SECTION 3.01. POWERS 7 SECTION 3.02. NUMBER AND TERM 7 SECTION 3.03. RESIGNATIONS 7 SECTION 3.04. VACANCIES 7 SECTION 3.05. REMOVAL 7 SECTION 3.06. MEETINGS; PLACE AND TIME 7 SECTION 3.07. REGULAR ANNUAL MEETING 7 SECTION 3.08. OTHER REGULAR MEETINGS 8 SECTION 3.09. SPECIAL MEETINGS; NOTICE 8 SECTION 3.10. QUORUM 8 SECTION 3.11. ACTION WITHOUT MEETING 8 SECTION 3.12. TELEPHONE MEETINGS 8 SECTION 3.13. COMMITTEES OF DIRECTORS 8 SECTION 3.14. COMPENSATION OF DIRECTORS 8 SECTION 3.15. DIRECTOR CONFLICTS OF INTEREST 9 Article 4 – OFFICERS 9 SECTION 4.01. OFFICERS 9 SECTION 4.02. CHAIRMAN; CHIEF EXECUTIVE OFFICER 9 SECTION 4.03. PRESIDENT 10 SECTION 4.04. CHIEF OPERATING OFFICER 10 SECTION 4.05. CHIEF FINANCIAL OFFICER 10 SECTION 4.06. VICE PRESIDENTS OR EXECUTIVE VICE PRESIDENTS 10 SECTION 4.07. TREASURER 10 SECTION 4.08. SECRETARY 10 SECTION 4.09. CONTROLLER, ASSISTANT TREASURERS AND ASSISTANT SECRETARIES 11 SECTION 4.10. REMOVAL; RESIGNATIONS; VACANCIES 11 SECTION 4.11. COMPENSATION 11 SECTION 4.12. MECHANICAL ENDORSEMENT 11 Article 5 – MISCELLANEOUS 11 SECTION 5.01. STOCK CERTIFICATES 11 SECTION 5.02. STOCKHOLDERS RECORD DATE 12 SECTION 5.03. REGISTERED STOCKHOLDERS 12 i SECTION 5.04. DIVIDENDS 12 SECTION 5.05. SEAL 13 SECTION 5.06. FISCAL YEAR 13 SECTION 5.07. CHECKS 13 SECTION 5.08. NOTICE AND WAIVER OF NOTICE 13 SECTION 5.09. BOOKS AND RECORDS 13 ARTICLE 6 – INDEMNIFICATION OF OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS 13 SECTION 6.01. INDEMNIFICATION 13 SECTION 6.02. PROCEDURE FOR INDEMNIFICATION OF DIRECTORS AND OFFICERS 14 SECTION 6.03. PAYMENT OF EXPENSES IN ADVANCE 14 SECTION 6.04. INDEMNIFICATION NOT EXCLUSIVE 15 SECTION 6.05. OTHER 15 SECTION 6.06. INDEMNIFICATION AGREEMENTS 15 SECTION 6.07. INSURANCE 15 SECTION 6.08. CONTINUED COVERAGE 15 ARTICLE 7 – AMENDMENTS 15 ARTICLE 8 – CONFLICT OF TERMS 16 ii AMENDED AND RESTATED
